       Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 1 of 39



 1   Barbara Katron (DC Bar #387970)
     Erik Bond (NY Bar Reg. #4316030)
 2   Andrew Dober (CA Bar #229657)
 3
     FEDERAL DEPOSIT INSURANCE CORPORATION
 4   3501 N. Fairfax Drive, D-7026
     Arlington, VA 22226
 5   Telephone: (703) 562-6461
     Fax: (703) 562-2477
 6   erbond@fdic.gov
     adober@fdic.gov
 7

 8   Attorneys for Defendant

 9
                                     UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11

12
      PEOPLE OF THE STATE OF CALIFORNIA,
13    et al.,
                                                                    Case No. 20-5860-JSW
14           Plaintiffs,
15
                 v.
16
      FEDERAL DEPOSIT INSURANCE
17    CORPORATION,
18           Defendant.
19

20
                 ANSWER OF FEDERAL DEPOSIT INSURANCE CORPORATION
21

22          The Federal Deposit Insurance Corporation (“FDIC”), in its corporate capacity,

23   respectfully submits this Answer to Plaintiffs’ Complaint for Declaratory and Injunctive Relief

24   (“Complaint”):

25          1.        Sentence 1 of this paragraph contains Plaintiffs’ characterization of this action, for

26   which no response is required. To the extent a response is required, the allegations are denied.

27   Sentences 2 and 3 of this paragraph consist of legal conclusions to which no response is

28   required, but to the extent a response is required, denied as pleaded. The allegations in Sentence
                                                      1
                                   Answer of Federal Deposit Insurance Corporation
                                               Case No. 20-5860-JSW
      Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 2 of 39



 1   4 are Plaintiffs’ characterization of Federal Interest Rate Authority, 12 C.F.R. Part 331 (“FDIC

 2   Final Rule”), and not allegations of fact for which a response is required. To the extent a

 3   response is required, the FDIC denies any characterization inconsistent with the FDIC Final

 4   Rule. The FDIC denies the allegations contained in Sentences 5 and 6 of this paragraph.

 5         2.      Sentence 1 of this paragraph is denied, except to admit that the District of

 6   Columbia and certain states, including California, Illinois, Massachusetts, Minnesota, New

 7   Jersey, New York, and North Carolina, have laws regulating maximum interest rates on loans.

 8   Sentences 2-5 are characterizations of the rationale for such laws and conclusions from various

 9   studies, not allegations of fact for which a response is required. To the extent a response is

10   required, the FDIC lacks knowledge or information sufficient to form a belief about the truth of

11   the specific studies referenced in these sentences and further respectfully refers this Court to the

12   cited studies for a full and accurate statement of their contents. To the extent a response is

13   required, the allegations are denied.

14         3.      The allegations in this paragraph are Plaintiffs’ characterizations of State laws and

15   their purported purposes, not allegations of fact for which a response is required. The FDIC

16   respectfully refers this Court to the cited statutes for a full and accurate statement of their

17   contents. To the extent a response is required, denied.

18         4.      The allegations in this paragraph are Plaintiffs’ characterizations of the Federal

19   Deposit Insurance Act (“FDIA”), 12 U.S.C. § 1831d, and not allegations of fact for which a

20   response is required. The FDIC respectfully refers this Court to the cited statute for a full and

21   accurate statement of its contents. To the extent a response is required, the FDIC denies any

22   characterization inconsistent with that statute.

23         5.      The allegations in this paragraph consist of Plaintiffs’ characterizations of, and

24   quotation from, the United States District Court for the District of Colorado’s opinion in Meade

25   v. Avant of Colorado, LLC, 307 F. Supp. 3d 1134 (D. Colo. 2018), and not allegations of fact for

26   which a response is required. The FDIC respectfully refers this Court to the cited opinion for a

27   true and accurate statement of its contents. To the extent a response is required, the FDIC denies

28   any characterization inconsistent with the cited opinion.
                                                      2
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
      Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 3 of 39



 1         6.      Sentence 1 of this paragraph is denied, except to admit that the FDIC Final Rule

 2   was issued on July 22, 2020, and became effective August 21, 2020, and further, that the citation

 3   in the footnote to the FDIC Final Rule is accurate. The allegations in Sentence 2 of this

 4   paragraph consist of Plaintiffs’ characterization of, and quotation from, the FDIC Final Rule, and

 5   not allegations of fact for which a response is required. The FDIC respectfully refers this Court

 6   to the FDIC Final Rule for a full and accurate statement of its contents. To the extent a response

 7   is required, the FDIC denies any characterization inconsistent with the FDIC Final Rule.

 8         7.      Sentence 1 of this paragraph, including its footnote, is admitted. Sentences 2-5

 9   contain Plaintiffs’ characterizations of the FDIC Final Rule and not allegations of fact for which

10   a response is required. The FDIC respectfully refers this Court to the FDIC Final Rule for a full

11   and accurate statement of its contents. To the extent a response is required, the allegations are

12   denied.

13         8.      The FDIC denies the allegations contained in this paragraph.

14         9.      The FDIC denies the allegations contained in this paragraph.

15         10.     The FDIC denies the allegations contained in this paragraph.

16         11.     The FDIC denies the allegations contained in this paragraph.

17         12.     The FDIC denies the allegations contained in this paragraph.

18         13.     The allegations in this paragraph, including its footnote, consist of conclusions of

19   law to which no response is required. To the extent a response is required, the allegations are

20   denied.

21         14.     The allegations in this paragraph are admitted.

22         15.     The allegations in this paragraph are admitted.

23         16.     The allegations in this paragraph consist of conclusions of law regarding

24   jurisdiction, to which no response is required. To the extent a response is required, the

25   allegations are denied, except the FDIC admits that an actual, present and justiciable controversy

26   exists between the parties.

27         17.     The allegations in this paragraph are admitted.

28
                                                         3
                                   Answer of Federal Deposit Insurance Corporation
                                               Case No. 20-5860-JSW
      Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 4 of 39



 1          18.       The allegations in this paragraph consist of conclusions of law regarding

 2   jurisdiction, to which no response is required. To the extent a response is required, the

 3   allegations are denied.

 4          19.       The FDIC admits the allegations contained in this paragraph.

 5          20.       The FDIC admits the allegations contained in this paragraph.

 6          21.       The FDIC admits the allegations contained in this paragraph.

 7          22.       The FDIC admits the allegations contained in this paragraph.

 8          23.       The FDIC admits the allegations contained in this paragraph.

 9          24.       The FDIC admits the allegations contained in this paragraph.

10          25.       The FDIC admits the allegations contained in this paragraph.

11          26.       The FDIC admits the allegations contained in this paragraph.

12          27.       The FDIC admits the allegations contained in this paragraph.

13          28.       Sentences 1 and 2 are admitted. The allegations in Sentences 3 and 4 of this

14   paragraph are Plaintiffs’ characterizations of the National Bank Act, 12 U.S.C. §§ 1 et seq., 85,

15   and not allegations of fact for which a response is required. The FDIC respectfully refers this

16   Court to these statutes for a full and accurate statement of their contents. To the extent a

17   response is required, the FDIC denies any characterization inconsistent with these statutes.

18          29.       The allegations in Sentence 1 of this paragraph consist of conclusions of law and

19   Plaintiffs’ characterizations of the Depository Institutions Deregulation and Monetary Control

20   Act of 1980 (“DIDMCA”), Pub. L. No. 96-221, 94 Stat. 132, and not allegations of fact for

21   which a response is required. The FDIC respectfully refers this Court to that cited statute. The

22   allegations in Sentence 2 consist of Plaintiffs’ characterizations of, and quotation from, 12

23   U.S.C. § 1831d, and not allegations of fact for which a response is required. The FDIC

24   respectfully refers this Court to the cited statute for a full and accurate statement of its contents.

25   To the extent a response is required, the FDIC denies any characterization inconsistent with the

26   cited statute.

27          30.       The allegations of Paragraph 30 are admitted.

28
                                                         4
                                   Answer of Federal Deposit Insurance Corporation
                                               Case No. 20-5860-JSW
      Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 5 of 39



 1         31.     The allegations in this paragraph are Plaintiffs’ characterizations of 12 U.S.C §

 2   1831d, and not allegations of fact for which a response is required. The FDIC respectfully refers

 3   this Court to this statute for a full and accurate statement of its contents. To the extent a

 4   response is required, the FDIC denies any characterization inconsistent with this statute.

 5         32.     The allegations in this paragraph are Plaintiffs’ characterizations of 12 U.S.C. §

 6   1831d(a), and not allegations of fact for which a response is required. The FDIC respectfully

 7   refers this Court to this statute for a full and accurate statement of its contents. To the extent a

 8   response is required, the FDIC denies any characterization inconsistent with this statute.

 9         33.     The allegations of this paragraph are denied, except to admit that FDIC banks are

10   generally “located” in the state where they are chartered.

11         34.     The FDIC denies the allegations contained in this paragraph, as pleaded.

12         35.     The allegations in this paragraph are Plaintiffs’ characterization of, and quotation

13   from the opinion of the Supreme Court in Marquette Nat’l Bank of Minneapolis v. First of

14   Omaha Serv. Corp., 439 U.S. 299 (1978), and not allegations of fact for which a response is

15   required. The FDIC respectfully refers this Court to the cited opinion for a full and accurate

16   statement of its contents. To the extent a response is required, the allegations are denied.

17         36.     The FDIC denies the allegations of Sentence 1 of this paragraph, as pleaded. The

18   allegations in Sentence 2 of this paragraph consist of Plaintiffs’ characterizations of the

19   DIDMCA and 12 U.S.C. § 1831d, and not allegations of fact for which a response is required.

20   The FDIC respectfully refers this Court to the cited statutes for a full and accurate statement of

21   their contents. To the extent a response is required, the FDIC denies any characterization

22   inconsistent with those statutes.

23         37.     The FDIC denies the allegations in Sentence 1 of this paragraph, as pleaded.

24   Sentence 2 consists of Plaintiffs’ characterizations of comment letters submitted as part of the

25   rulemaking process, and not allegations of fact for which a response is required. The FDIC

26   respectfully refers this Court to the referenced documents, which are part of the administrative

27   record, for a true and accurate statement of its contents. To the extent a response is required,

28   denied.
                                                       5
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
      Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 6 of 39



 1         38.     The allegations in this paragraph contain Plaintiffs’ characterizations of the

 2   Second Circuit’s opinion in Madden v. Midland Funding, LLC, 786 F.3d 246 (2d Cir. 2015)

 3   (“Madden”), cert. denied, 136 S. Ct. 2505 (2016), and of 12 U.S.C. § 1831d, and not allegations

 4   of fact to which a response is required. The FDIC respectfully refers this Court to the cited

 5   opinion and statute for a full and accurate statement of their contents. To the extent a response is

 6   required, the FDIC denies any characterization inconsistent with the cited opinion and statute.

 7         39.     Denied, except to admit that the FDIC issued its notice of proposed rulemaking on

 8   December 6, 2019, and that the FDIC Final Rule was adopted following a majority vote of its

 9   Board of Directors on June 25, 2020, with one director, Director Gruenberg, dissenting.

10         40.     This paragraph is admitted.

11         41.     The allegations in Sentences 1 and 2 of this paragraph are Plaintiffs’

12   characterizations of the FDIC Final Rule and the OCC Permissible Interest on Loans That Are

13   Sold, Assigned, or Otherwise Transferred (“OCC Final Rule”), 12 C.F.R. §§ 7.4001 (e),

14   160.110(d), and not allegations of fact for which a response is required. The FDIC respectfully

15   refers this Court to these rules for a full and accurate statement of their contents. To the extent a

16   response is required, denied. The allegations in Sentence 3 of this paragraph, including its

17   footnote, are Plaintiffs’ characterization of, and partial quotation from, the OCC’s National

18   Banks and Federal Savings Associations as Lenders, 12 C.F.R. § 7.1031, and not allegations of

19   fact for which a response is required. The FDIC respectfully refers this Court to the cited

20   authority for a true and accurate statement of its contents. To the extent a response is required,

21   the FDIC denies any characterization inconsistent with the cited regulation.

22         42.     The allegations in this paragraph consist of conclusions of law to which no

23   response is required. To the extent a response is required, the allegations are denied.

24         43.     The allegations in this paragraph consist of conclusions of law to which no

25   response is required. To the extent a response is required, the allegations are denied.

26         44.     The allegations in this paragraph are Plaintiffs’ characterizations of the FDIC Final

27   Rule and not allegations of fact for which a response is required. The FDIC respectfully refers

28   this Court to the cited rule for a full and accurate statement of its contents. To the extent a
                                                        6
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
      Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 7 of 39



 1   response is required, the FDIC denies any characterization inconsistent with the FDIC Final

 2   Rule.

 3           45.   The allegations in this paragraph consist of Plaintiffs characterization of, and

 4   quotation from, 12 C.F.R. § 331.4(e), and not allegations of fact for which a response is required.

 5   The FDIC respectfully refers this Court to the cited provision for a full and accurate statement of

 6   its contents. To the extent a response is required, the FDIC denies any characterization

 7   inconsistent with the cited provision.

 8           46.   The allegations in this paragraph consist of conclusions of law and Plaintiffs’

 9   characterizations of, and partial quotations from, 12 C.F.R. § 331.4(e), and not allegations of fact

10   for which a response is required. The FDIC respectfully refers this Court to the FDIC Final Rule

11   for a full and accurate statement of its contents. To the extent a response is required, the FDIC

12   denies any characterization inconsistent with the FDIC Final Rule.

13           47.   The allegations in this paragraph are denied.

14           48.   The allegations in this paragraph consist of conclusions of law to which no

15   response is required. To the extent a response is required, the allegations are denied.

16           49.   The allegations in this paragraph are Plaintiffs’ characterization of the FDIC Final

17   Rule and not allegations of fact for which a response is required. The FDIC respectfully refers

18   this Court to the FDIC Final Rule for a full and accurate statement of its contents. To the extent

19   a response is required, the FDIC denies any characterization inconsistent with the FDIC Final

20   Rule.

21           50.   The allegations in this paragraph are Plaintiffs’ characterization of Madden, and

22   not allegations of fact for which a response is required. The FDIC respectfully refers this Court

23   to the cited decision for a true and accurate statement of its contents. To the extent a response is

24   required, the FDIC denies any characterization inconsistent with that decision.

25           51.   The allegations in this paragraph are Plaintiffs’ characterization of Madden, and

26   not allegations of fact for which a response is required. The FDIC respectfully refers this Court

27   to the cited decision for a true and accurate statement of its contents. To the extent a response is

28   required, the FDIC denies any characterization inconsistent with that decision.
                                                    7
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
      Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 8 of 39



 1         52.     The allegations in this paragraph are Plaintiffs’ characterization of Madden, and

 2   not allegations of fact for which a response is required. The FDIC respectfully refers this Court

 3   to the cited decision for a true and accurate statement of its contents. To the extent a response is

 4   required, the FDIC denies any characterization inconsistent with that decision.

 5         53.     The allegation in this paragraph, including its footnote, is Plaintiffs’

 6   characterization of Madden, and not an allegation of fact for which a response is required. The

 7   FDIC respectfully refers this Court to the cited decision for a true and accurate statement of its

 8   contents. To the extent a response is required, the FDIC denies any characterization inconsistent

 9   with that decision.

10         54.     The FDIC denies the allegations contained in Sentences 1 and 2 of this paragraph,

11   except admits that the FDIC Final Rule helps resolve uncertainty created by the Madden

12   decision. The allegations in Sentence 3 of this paragraph are Plaintiffs’ characterizations of In re

13   Cmty. Bank of N. Va., 418 F.3d 277 (3d Cir. 2005), as amended (Sept. 21, 2005), and not

14   allegations of fact for which a response is required. The FDIC respectfully refers this Court to

15   the cited decision for a true and accurate statement of its contents. To the extent a response is

16   required, the FDIC denies any characterization inconsistent with that decision.

17         55.     The allegations in Sentence 1 of this paragraph are Plaintiffs’ characterization of,

18   and partial quotation from, the FDIC Final Rule, and not allegations of fact for which a response

19   is required. The FDIC respectfully refers this Court to the FDIC Final Rule for a true and

20   accurate statement of its contents. To the extent a response is required, the FDIC denies any

21   characterization inconsistent with the FDIC Final Rule. The allegations in Sentence 2 of this

22   paragraph are denied. The allegations in Sentence 3 of this paragraph are Plaintiffs’

23   characterizations of Petition for a Writ of Certiorari and an Amici Curiae brief, and not

24   allegations of fact for which a response is required. The FDIC respectfully refers this Court to

25   the cited Writ of Certiorari and Amici Curiae brief for a true and accurate statement of their

26   contents. To the extent a response is required, the FDIC denies any characterizations inconsistent

27   with the referenced documents.

28         56.     The allegation in this paragraph is denied.
                                                     8
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
      Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 9 of 39



 1           57.   The FDIC admits the allegations contained in Sentence 1 of Paragraph 57.

 2   Sentence 2 of Paragraph 57 contains argument and otherwise purports to characterize the

 3   contents of a Washington Post article, to which the FDIC refers this Court to for its contents, but

 4   if a response is required, denied.

 5           58.   The allegations in this paragraph are Plaintiffs’ characterization of written

 6   testimony from former Comptroller Joseph Otting before the House Financial Services

 7   Committee, and not allegations of fact for which a response is required. The FDIC respectfully

 8   refers this Court to the cited written testimony for a true and accurate statement of its contents.

 9   To the extent a response is required, the FDIC denies any characterization inconsistent with that

10   written testimony.

11           59.   The allegations in this paragraph are Plaintiffs’ characterization of the FDIC Final

12   Rule, and not allegations of fact for which a response is required. The FDIC respectfully refers

13   this Court to the FDIC Final Rule for a true and accurate statement of its contents. To the extent

14   a response is required, the FDIC denies any characterization inconsistent with the FDIC Final

15   Rule.

16           60.   The allegations in Sentence 1 of this paragraph are Plaintiffs’ characterization of

17   the FDIC Final Rule, and not allegations of fact for which a response is required. The FDIC

18   respectfully refers this Court to the FDIC Final Rule for a true and accurate statement of its

19   contents. To the extent a response is required, the FDIC denies any characterization inconsistent

20   with the FDIC Final Rule. The allegations in Sentence 2 of this paragraph consist of conclusions

21   of law to which no response is required. To the extent a response is required, the allegations are

22   denied.

23           61.   The allegations in this paragraph are denied, except to admit that Madden conflicts

24   with the “valid-when-made” principle.

25           62.   The allegations in this paragraph consist of conclusions of law and argument, not

26   allegations of fact for which a response is required. To the extent a response is required, the

27   allegations are denied.

28
                                                       9
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 10 of 39



 1         63.     The allegations in Sentences 1 and 3 of this paragraph consist of Plaintiffs’

 2   characterizations of, and partial quotation from, the FDIC Final Rule, and not allegations of fact

 3   for which a response is required. The FDIC respectfully refers this Court to the FDIC Final Rule

 4   for a full and accurate statement of its contents. To the extent a response is required, the FDIC

 5   denies any characterization inconsistent with the FDIC Final Rule. The allegations in Sentence 2

 6   of this paragraph, including its footnote, are Plaintiffs’ characterization of, and quotation from,

 7   two statements given by the FDIC Chairman Jelena McWilliams, to which the FDIC respectfully

 8   refers this Court to for a complete and accurate statement of their contents. To the extent a

 9   response is required, the FDIC denies any characterization inconsistent with the referenced

10   documents.

11         64.     The allegations in this paragraph, including the footnotes, are Plaintiffs’

12   characterizations of, and quotations from, the FDIC Final Rule, and not allegations of fact for

13   which a response is required. The FDIC respectfully refers this Court to the FDIC Final Rule for

14   a full and accurate statement of its contents. To the extent a response is required, the FDIC

15   denies any characterization inconsistent with the FDIC Final Rule.

16         65.     The allegations in this paragraph are denied.

17         66.     The allegations in Sentence 1 of this paragraph consist of conclusions of law,

18   argument and Plaintiffs’ characterizations of the FDIC Final Rule, and not allegations of fact for

19   which a response is required. The FDIC respectfully refers this Court to the FDIC Final Rule for

20   a full and accurate statement of its contents. To the extent a response is required, the FDIC

21   denies any characterization inconsistent with the FDIC Final Rule. The allegations in Sentence 2

22   of this paragraph are Plaintiffs’ characterization of the OCC Final Rule, and not allegations of

23   fact for which a response is required. The FDIC respectfully refers this Court to the OCC Final

24   Rule for a full and accurate statement of its contents. To the extent a response is required, the

25   FDIC denies any characterization inconsistent with the OCC Final Rule. The allegations in

26   Sentence 3 of this paragraph are Plaintiffs’ characterizations of the FDIC Final Rule and OCC

27   Final Rule, and not allegations of fact for which a response is required. The FDIC respectfully

28   refers this Court to the cited rules for a full and accurate statement of their contents. To the
                                                        10
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 11 of 39



 1   extent a response is required, the FDIC denies any characterization inconsistent with the FDIC

 2   Final Rule and OCC Final Rule. The allegations in Sentence 4 of this paragraph are denied.

 3         67.     The allegations in this paragraph are denied.

 4         68.     The allegations in Sentences 1, 2, and 6 of this paragraph are denied. The

 5   allegations in Sentences 3, 4, and 5 of this paragraph consist of conclusions of law and argument

 6   to which no response is required. To the extent a response is required, the allegations are denied.

 7         69.     The allegations in Sentence 1 of this paragraph are Plaintiffs’ characterization of,

 8   and quotation from, the FDIC Final Rule, and not allegations of fact for which a response is

 9   required. The FDIC respectfully refers this Court to the FDIC Final Rule for a full and accurate

10   statement of its contents. To the extent a response is required, the FDIC denies any

11   characterization inconsistent with the FDIC Final Rule. The allegations in Sentences 2 and 3 of

12   this paragraph are conclusions of law and not allegations of fact for which a response is required.

13   To the extent a response is required, the allegations are denied.

14         70.     The FDIC denies the allegations contained in this paragraph.

15         71.     The FDIC denies the allegations contained in this paragraph.

16         72.     The FDIC denies the allegations contained in this paragraph.

17         73.     The FDIC denies the allegations contained in this paragraph.

18         74.     The FDIC denies the allegations contained in this paragraph.

19         75.     Sentence 1 of this paragraph is not an allegation of fact to which a response is

20   required. To the extent a response is required, the allegation in Sentence 1 is denied. Sentences

21   2 through 5 of this paragraph consist of a hypothetical and conclusions of law to which no

22   response is required. To the extent a response is required, the allegations are denied. The

23   allegations in Sentences 6 through 8 of this paragraph consist of Plaintiffs’ characterization of

24   two Supreme Court cases, and not allegations of fact for which a response is required. The

25   FDIC respectfully refers this Court to the cited opinions for a full and accurate statement of their

26   contents. To the extent a response is required, the FDIC denies any characterization in Sentences

27   6 through 8 inconsistent with these opinions.

28         76.     The FDIC denies the allegations contained in this paragraph.
                                                   11
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 12 of 39



 1         77.     The FDIC denies the allegations contained in this paragraph.

 2         78.     The FDIC denies the allegations contained in this paragraph.

 3         79.     The allegations in Sentences 1 and 2 of this paragraph consist of Plaintiffs’

 4   characterizations of legal positions taken by various trade groups, and not allegations of fact for

 5   which a response is required. To the extent a response is required, the allegations are denied.

 6   The FDIC denies the allegations in Sentences 3 and 4 of this paragraph, except to admit that the

 7   FDIC filed an Amicus Brief in Rent-Rite Super Kegs West Ltd. v. World Business Lenders, LLC,

 8   No. 19-cv-01552 (D. Colo. Sept. 10, 2019), ECF No. 11. The allegations in Sentence 5 of this

 9   paragraph are denied, except to admit that the Second Circuit declined to reconsider Madden and

10   the Supreme Court denied certiorari. The FDIC respectfully refers this Court to the cited

11   opinions for a full and accurate statement of their contents. The FDIC denies any

12   characterization inconsistent with these decisions.

13         80.     The allegations in Sentence 1 of this paragraph are denied, except to admit that

14   Congress did not enact the Protecting Consumers’ Access to Credit Act of 2017. The remaining

15   allegations of this paragraph consist of Plaintiffs’ characterization of the Protecting Consumers’

16   Access to Credit Act of 2017 and the FDIC Final Rule, and not allegations of fact for which a

17   response is required. The FDIC respectfully refers this Court to the cited proposed legislation

18   and the FDIC Final Rule for a full and accurate statement of their contents. To the extent a

19   response is required, the FDIC denies any characterization inconsistent with the proposed

20   legislation and the FDIC Final Rule.

21         81.     The FDIC denies this paragraph, except to admit that Congress did not enact the

22   Protecting Consumers’ Access to Credit Act of 2017.

23         82.     The allegations in this paragraph contain Plaintiffs’ characterization of

24   congressional actions and the cited statute, and not allegations of fact for which a response is

25   required. The FDIC respectfully refers this Court to the statute for a full and accurate statement

26   of its contents. To the extent a response is required, the FDIC denies any characterization

27   inconsistent with the statute.

28         83.     The FDIC denies the allegations contained in this paragraph, as pleaded.
                                                   12
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 13 of 39



 1         84.     The allegations in this paragraph consist of conclusions of law to which no

 2   response is required. To the extent a response is required, the allegations are denied.

 3         85.     The allegations in this paragraph consist of conclusions of law to which no

 4   response is required. To the extent a response is required, the allegations are denied.

 5         86.     The allegations in this paragraph, including its footnotes, consist of conclusions of

 6   law to which no response is required. To the extent a response is required, the allegations are

 7   denied.

 8         87.     The allegations in Sentences 1 and 3 of this paragraph consist of Plaintiffs’

 9   characterization of the FDIC Final Rule and not allegations of fact for which a response is

10   required. The FDIC respectfully refers this Court to the FDIC Final Rule for a true and accurate

11   statement of its contents. To the extent a response is required, the FDIC denies any

12   characterization inconsistent with the FDIC Final Rule. The allegations in Sentence 2 of this

13   paragraph consist of conclusions of law to which no response is required. To the extent a

14   response is required, the allegations are denied.

15         88.     The allegations in this paragraph are denied.

16         89.     The allegations in this paragraph consist of Plaintiffs’ characterizations of “‘rent-a-

17   bank schemes’” and two comment letters submitted as part of the rulemaking process, and not

18   allegations of fact for which a response is required. The FDIC respectfully refers this Court to

19   these referenced documents, which are part of the administrative record, for a full and accurate

20   statement of their contents. To the extent a response is required, the allegations are denied.

21         90.     The allegations in Sentence 1 of this paragraph are denied. The allegations in

22   Sentence 2 of this paragraph consist of conclusions of law to which no response is required. To

23   the extent a response is required, the allegations are denied.

24         91.     The allegations in Sentences 1 and 4 of this paragraph are conclusions of law for

25   which no response is required. To the extent a response is required, the allegations are denied.

26   The allegations in Sentences 2 and 3 of this paragraph consist of conclusions of law and

27   Plaintiffs’ characterizations of, and partial quotation from, 12 U.S.C. § 1831d, and not

28   allegations of fact for which a response is required. The FDIC respectfully refers this Court to
                                                     13
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 14 of 39



 1   the referenced statute for a full and accurate statement of its contents. To the extent a response is

 2   required, the FDIC denies any characterization inconsistent with the referenced statute.

 3         92.     The allegations in this paragraph consist of Plaintiffs’ characterizations of the

 4   California Financing Law (“CFL”), the California Deferred Deposit Transaction Law

 5   (“CDDTL”), the California Unfair Competition Law (“CUCL”), and California’s

 6   unconscionability jurisprudence, and not allegations of fact for which a response is required. The

 7   FDIC respectfully refers this Court to these authorities for a true and accurate statement of their

 8   contents. To the extent a response is required, the FDIC denies any characterization inconsistent

 9   with those statutes.

10         93.     The allegations in this paragraph consist of Plaintiffs’ characterization of the CFL

11   and not allegations of fact for which a response is required. To the extent a response is required,

12   the FDIC denies any characterization inconsistent with the statute.

13         94.     The allegations in this paragraph consist of Plaintiffs’ characterization of the CFL

14   and not allegations of fact for which a response is required. To the extent a response is required,

15   the FDIC denies any characterization inconsistent with the statute.

16         95.     The allegations in this paragraph consist of Plaintiffs’ characterization of the CFL

17   and a 2018 CFL-Annual Report, and not allegations of fact for which a response is required. The

18   FDIC respectfully refers this Court to the CFL and 2018 CFL-Annual Report for a true and

19   accurate statement of their contents. To the extent a response is required, the FDIC denies any

20   characterization inconsistent with the statute or annual report.

21         96.     The allegations in this paragraph consist of Plaintiffs’ characterization of the CFL,

22   and not allegations of fact for which a response is required. The FDIC respectfully refers this

23   Court to the CFL for a true and accurate statement of its contents. To the extent a response is

24   required, the FDIC admits that the CFL places limits on the interest rates charged on certain

25   loans described in that statute, consistent with federal law.

26         97.     The allegations in this paragraph consist of Plaintiffs’ characterizations of the CFL

27   and legislative history, and not allegations of fact for which a response is required. The FDIC

28   respectfully refers this Court to the CFL for a true and accurate statement of its contents. To the
                                                      14
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 15 of 39



 1   extent a response is required, the FDIC denies any characterization inconsistent with that statute

 2   or its legislative history.

 3          98.     The allegations in this paragraph consist of Plaintiffs’ characterizations of the

 4   CDDTL, and not allegations of fact for which a response is required. The FDIC respectfully

 5   refers this Court to the CDDTL for a true and accurate statement of its contents. To the extent a

 6   response is required, the FDIC denies any characterization inconsistent with the CDDTL.

 7          99.     The allegations in Sentence 1 of this paragraph are denied. The remaining

 8   allegations in this paragraph consist of Plaintiffs’ characterization of a comment submitted in

 9   response to the FDIC’s notice of proposed rulemaking, and are not allegations of fact to which a

10   response is required. The FDIC respectfully refers this Court to the cited comment for a true and

11   accurate statement of its contents. To the extent a response is required, the FDIC denies any

12   characterization inconsistent with the cited comment.

13          100.    The allegations in this paragraph consist of Plaintiffs’ characterization of, and a

14   quote from, a comment letter submitted as part of the rulemaking process, and not allegations of

15   fact for which a response is required. The FDIC respectfully refers this Court to that document,

16   which is part of the administrative record, for a true and accurate statement of its contents. To

17   the extent a response is required, the FDIC denies any characterization inconsistent with the

18   referenced document.

19          101.    The allegations in this paragraph consist of Plaintiffs’ characterization of

20   comments submitted as part of the rulemaking process and not allegations of fact for which a

21   response is required. The FDIC respectfully refers this Court to the referenced documents,

22   which are part of the administrative record, for a true and accurate statement of their contents.

23   To the extent a response is required, the FDIC denies any characterization inconsistent with the

24   referenced documents.

25          102.    The FDIC denies the allegations contained in this paragraph.

26          103.    The allegations in Sentence 1 of this paragraph consist of conclusions of law to

27   which no response is required. To the extent a response is required, the FDIC denies the

28   allegations, except admits that the State of California licenses the activities of certain financial
                                                      15
                                   Answer of Federal Deposit Insurance Corporation
                                               Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 16 of 39



 1   entities operating in California. The allegations in Sentence 2 of this paragraph consist of

 2   Plaintiffs’ characterization of a comment submitted as part of the rulemaking process and not an

 3   allegation of fact for which a response is required. The FDIC respectfully refers this Court to the

 4   referenced document, which is part of the administrative record, for a true and accurate

 5   statement of its contents. To the extent a response is required, the FDIC denies any

 6   characterization inconsistent with the referenced document. The FDIC denies the allegations

 7   contained in Sentence 3 of this paragraph.

 8         104.    The allegations in this paragraph are denied.

 9         105.    The allegations in Sentence 1 of this paragraph consist of legal conclusions for

10   which no response is required, but if a response is required, denied as pleaded. The allegations

11   in Sentences 2 and 3 of this paragraph consist of Plaintiffs’ characterizations of D.C. Code §§

12   28-3301(a), 28-3302(a), and not allegations of fact for which a response is required. The FDIC

13   respectfully refers this Court to the cited statutes for a full and accurate statement of their

14   contents. To the extent a response is required, the FDIC denies any characterization inconsistent

15   with the referenced statutes.

16         106.    The allegations in this paragraph are Plaintiffs’ characterizations of D.C. Code §§

17   26-901, et seq., and 16 DCMR § 201.1, and not allegations of fact for which a response is

18   required. The FDIC respectfully refers this Court to the cited statutes for a full and accurate

19   statement of their contents. To the extent a response is required, the FDIC denies any

20   characterization inconsistent with the referenced statutes.

21         107.    The allegations in this paragraph are Plaintiffs’ characterizations of the Consumer

22   Protection Procedures Act (“CPPA”), D.C. Code §§ 28-3901, et seq., for which no response is

23   required. The FDIC respectfully refers this Court to the cited statute for a full and accurate

24   statement of its contents. To the extent a response is required, the FDIC denies any

25   characterization inconsistent with the CPPA.

26         108.    The allegations in this paragraph, including its footnote, are Plaintiffs’

27   characterizations of an action filed in the District Court of the District of Columbia, District of

28   Columbia v. Elevate Credit, Inc., No. 1:20-cv-01809-EGS (D.D.C. filed July 2, 2020), and not
                                                   16
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 17 of 39



 1   allegations of fact for which a response is required. The FDIC respectfully refers this Court to

 2   the cited case for a full and accurate statement of its contents. To the extent a response is

 3   required, the FDIC denies any characterization inconsistent with the referenced case.

 4         109.    The allegations in this paragraph are admitted, upon information and belief.

 5         110.    The FDIC denies the allegations contained in Sentences 1 and 2 of this paragraph,

 6   as pleaded. The allegations in Sentence 3 of this paragraph consist of Plaintiffs’ characterization

 7   of Illinois’ Payday Loan Reform Act (“PLRA”), and not allegations of fact for which a response

 8   is required. The FDIC respectfully refers this Court to the PLRA for a true and accurate

 9   statement of its contents. To the extent a response is required, the FDIC denies any

10   characterization inconsistent with the PLRA’s provisions.

11         111.    The allegations in this paragraph consist of Plaintiffs’ characterization of the

12   PLRA, and not allegations of fact for which a response is required. The FDIC respectfully refers

13   this Court to the PLRA for a true and accurate statement of its contents. To the extent a response

14   is required, the FDIC denies any characterization inconsistent with the PLRA’s provisions.

15         112.    The allegations in this paragraph consist of Plaintiffs’ characterization of the

16   PLRA, and not allegations of fact for which a response is required. The FDIC respectfully refers

17   the Court to the PLRA for a true and accurate statement of its contents. To the extent a response

18   is required, the FDIC denies any characterization inconsistent with the PLRA’s provisions.

19         113.    The allegations in this paragraph consist of Plaintiffs’ characterization of the

20   PLRA, and not allegations of fact for which a response is required. The FDIC respectfully refers

21   this Court to the PLRA for a true and accurate statement of its contents. To the extent a response

22   is required, the FDIC denies any characterization inconsistent with the PLRA’s provisions.

23         114.    The allegations in this paragraph consist of Plaintiffs’ characterization of the

24   PLRA, and not allegations of fact for which a response is required. The FDIC respectfully refers

25   this Court to the PLRA for a true and accurate statement of its contents. To the extent a response

26   is required, the FDIC denies any characterization inconsistent with the PLRA’s provisions.

27         115.    The FDIC denies the allegations in Sentence 1 of this paragraph, as pleaded. The

28   allegations in Sentences 2 and 3 of this paragraph consist of Plaintiffs’ characterization of
                                                     17
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 18 of 39



 1   Illinois’ Consumer Installment Loan Act (“CILA”), and not allegations of fact to which a

 2   response is required. The FDIC respectfully refers this Court to the CILA for a true and accurate

 3   statement of its contents. To the extent a response is required, the FDIC denies any

 4   characterization inconsistent with the CILA’s provisions.

 5         116.    The allegations in this paragraph consist of Plaintiffs’ characterization of the

 6   CILA, and not allegations of fact to which a response is required. The FDIC respectfully refers

 7   this Court to the CILA for a true and accurate statement of its contents. To the extent a response

 8   is required, the FDIC denies any characterization inconsistent with the CILA’s provisions.

 9         117.    The allegations in this paragraph consist of Plaintiffs’ characterization of the

10   CILA, and not allegations of fact for which a response is required. The FDIC respectfully refers

11   this Court to the CILA for a true and accurate statement of its contents. To the extent a response

12   is required, the FDIC denies any characterization inconsistent with the CILA’s provisions.

13         118.    The allegations in this paragraph consist of Plaintiffs’ characterization of the

14   PLRA and the CILA, and not allegations of fact for which a response is required. The FDIC

15   respectfully refers this Court to these statutes for a true and accurate statement of their contents.

16   To the extent a response is required, the FDIC denies any characterization inconsistent with

17   these statutes’ provisions.

18         119.    The allegations in this paragraph consist of Plaintiffs’ characterization of the CILA

19   and the Illinois Financial Services Development Act (“FSDA”), and not allegations of fact for

20   which a response is required. The FDIC respectfully refers this Court to these statutes for a true

21   and accurate statement of their contents. To the extent a response is required, Defendants deny

22   any characterization inconsistent with these statutes’ provisions.

23         120.    The allegations in this paragraph consist of Plaintiffs’ characterization of the

24   PLRA, CILA, and FSDA, and not allegations of fact for which a response is required. The FDIC

25   respectfully refers this Court to these statutes for a true and accurate statement of their contents.

26   To the extent a response is required, the FDIC denies any characterization inconsistent with

27   these statutes’ provisions.

28
                                                         18
                                   Answer of Federal Deposit Insurance Corporation
                                               Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 19 of 39



 1          121.    The allegations in this paragraph consist of Plaintiffs’ characterizations of Section

 2   2Z of the Illinois Consumer Fraud and Deceptive Business Practices Act (“Consumer Fraud

 3   Act”) and the PLRA, and not allegations of fact for which a response is required. The FDIC

 4   respectfully refers this Court to the Consumer Fraud Act and PLRA for a true and accurate

 5   statement of their contents. To the extent a response is required, the FDIC denies any

 6   characterization inconsistent with these statutes’ provisions.

 7          122.    The allegations in this paragraph consist of Plaintiffs’ characterization of the

 8   PLRA, and not allegations of fact for which a response is required. The FDIC respectfully refers

 9   this Court to the PLRA for a true and accurate statement of its contents. To the extent a response

10   is required, the FDIC denies any characterization inconsistent with the PLRA’s provisions.

11          123.    The allegations in this paragraph are denied.

12          124.    The allegations in Sentence 1 of this paragraph consist of conclusions of law to

13   which no response is required. To the extent a response is required, the FDIC admits that the

14   State of Illinois licenses certain financial entities operating in Illinois. The allegations in

15   Sentences 2 and 3 of this paragraph are denied, as pleaded.

16          125.    The allegations in this paragraph are denied.

17          126.    The allegations in this paragraph are Plaintiffs’ characterizations of Massachusetts

18   General Laws Chapter 271, § 49, and not allegations of fact for which a response is required.

19   The FDIC respectfully refers this Court to the cited statute for a full and accurate statement of its

20   contents. To the extent a response is required, the FDIC denies any characterization inconsistent

21   with the referenced statute.

22          127.    The allegations in this paragraph are Plaintiffs’ characterizations of Massachusetts

23   General Laws Chapter 140, §§ 96 – 114A, and not allegations of fact for which a response is

24   required. The FDIC respectfully refers this Court to the cited statutes for a full and accurate

25   statement of their contents. To the extent a response is required, the FDIC denies any

26   characterization inconsistent with the referenced statutes.

27          128.    The allegations in this paragraph consist of Plaintiffs’ quotation from

28   Massachusetts General Laws Chapter 140, § 96, and not allegations of fact for which a response
                                                19
                                    Answer of Federal Deposit Insurance Corporation
                                                Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 20 of 39



 1   is required. The FDIC respectfully refers this Court to the referenced statutory provision for a

 2   full and accurate statement of its contents. To the extent a response is required, the FDIC denies

 3   any characterization inconsistent with the referenced provision.

 4         129.    The allegations in this paragraph consist of Plaintiffs’ characterization of, and

 5   quotation from, Massachusetts General Laws Chapter 140, § 110, and not allegations of fact for

 6   which a response is required. The FDIC respectfully refers this Court to the referenced statute

 7   for a full and accurate statement of its contents. To the extent a response is required, the FDIC

 8   denies any characterization inconsistent with the referenced statute.

 9         130.    The allegations in this paragraph are Plaintiffs’ characterizations of Massachusetts

10   General Laws Chapter 12, § 10, and not allegations of fact for which a response is required. The

11   FDIC respectfully refers this Court to the cited statute for a full and accurate statement of its

12   contents. To the extent a response is required, the FDIC denies any characterization inconsistent

13   with the referenced statute.

14         131.    The allegations in this paragraph are denied.

15         132.    The allegations in this paragraph are Plaintiffs’ characterizations of Minnesota

16   Statute § 334.01, subdivision 1, and not allegations of fact for which a response is required. The

17   FDIC respectfully refers this Court to the cited statute for a full and accurate statement of its

18   contents. To the extent a response is required, the FDIC denies any characterization inconsistent

19   with the referenced statute.

20         133.    The allegations in this paragraph are Plaintiffs’ characterizations of Minnesota

21   Statute §§ 45.59; 47.59, subd. 3, subd. 4, subd. 4a; 47.60; 334.03; and Minnesota Statute Chapter

22   56, and not allegations of fact for which a response is required. The FDIC respectfully refers

23   this Court to these referenced provisions for a full and accurate statement of their contents. To

24   the extent a response is required, the FDIC denies any characterization inconsistent with the

25   referenced statutes.

26         134.    The allegations in this paragraph consist of conclusions of law and Plaintiffs’

27   characterizations of the Minnesota Regulated Loan Act, Minn. Stat. ch. 56, and not allegations of

28   fact for which a response is required. The FDIC respectfully refers this Court to the cited statute
                                                   20
                                    Answer of Federal Deposit Insurance Corporation
                                                Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 21 of 39



 1   for a full and accurate statement of its contents. To the extent a response is required, the FDIC

 2   denies any characterization inconsistent with the referenced statute.

 3         135.    The allegations in this paragraph consist of conclusions of law and Plaintiffs’

 4   characterizations of Minnesota Statute §§ 47.60-.602, and not allegations of fact for which a

 5   response is required. The FDIC respectfully refers this Court to the referenced statutes for a full

 6   and accurate statement of their contents. To the extent a response is required, the FDIC denies

 7   any characterization inconsistent with the referenced statutes.

 8         136.    The allegations in Sentence 1 of this paragraph consist of conclusions of law and

 9   Plaintiffs’ characterizations of the Minnesota Court of Appeals’ decision in State v. Minnesota

10   School of Business, Inc., No. A18-1761, 2019 WL 2333921 (Minn. Ct. App. June 3, 2019), and

11   not allegations of fact for which a response is required. The FDIC respectfully refers this Court

12   to the cited decision for a full and accurate statement of its contents. To the extent a response is

13   required, the FDIC denies any characterization inconsistent with the referenced decision. The

14   allegations in Sentences 2-4 of this paragraph are Plaintiffs’ characterizations of Minnesota

15   Statute §§ 8.31, subd. 3; 47.601, subd. 6; 56.19, subd. 3; 334.03; 334.05, the Supreme Court of

16   Minnesota’s decision in Midland Loan Finance Co. v. Lorentz, 296 N.W. 911, 915 (Minn.

17   1941), and the Minnesota Court of Appeals’ decision in Minnesota School of Business, and not

18   allegations of fact for which a response is required. The FDIC respectfully refers this Court to

19   the cited authorities for a full and accurate statement of their contents. To the extent a response

20   is required, the FDIC denies any characterization inconsistent with these referenced authorities.

21         137.    The allegations in Sentence 1 of this paragraph are Plaintiffs’ characterizations of

22   the FDIC Final Rule, and not allegations of fact for which a response is required. The FDIC

23   respectfully refers this Court to the FDIC Final Rule for a complete and accurate statement of its

24   contents. To the extent a response is required, the FDIC denies any characterization inconsistent

25   with the FDIC Final Rule. The allegations in Sentence 2 of this paragraph are denied.

26         138.    The allegations in this paragraph consist of conclusions of law to which no

27   response is required. To the extent a response is required, the allegations in this paragraph are

28
                                                       21
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 22 of 39



 1   denied, except to admit that the State of Minnesota licenses and governs the activities of certain

 2   lenders and other financial entities operating in Minnesota.

 3         139.    The allegations in this paragraph consist of conclusions of law and Plaintiffs’

 4   characterizations of New Jersey Administrative Code § 3:1-1.1(a) and New Jersey Statutes

 5   Annotated §§ 31:1-1, 2C:21-19, and not allegations of fact for which a response is required. The

 6   FDIC respectfully refers this Court to these cited statutes for a full and accurate statement of

 7   their contents. To the extent a response is required, the FDIC denies any characterization

 8   inconsistent with the referenced statutes.

 9         140.    The allegations in Sentences 1-3 of this paragraph consist of conclusions of law

10   and Plaintiffs’ characterizations of the New Jersey Consumer Finance Licensing Act

11   (“NJCFLA”), N.J. Stat. Ann. § 17:11C-1 et seq., and not allegations of fact for which a response

12   is required. The FDIC respectfully refers this Court to the referenced statute for a full and

13   accurate statement of its contents. To the extent a response is required, the FDIC denies any

14   characterization inconsistent with the referenced statute. The allegations in Sentence 4 of this

15   paragraph, including its footnote, consist of conclusions of law and Plaintiffs’ characterizations

16   of New Jersey Administrative Code § 3:1-1.1(a); New Jersey Statutes Annotated §§ 31:1-1,

17   2C:21-19, and not allegations of fact for which a response is required. The FDIC respectfully

18   refers this Court to these referenced statutes for a full and accurate statement of their contents.

19   To the extent a response is required, the FDIC denies any characterization inconsistent with the

20   referenced statutes.

21         141.    The allegations in this paragraph are denied.

22         142.    The allegations in this paragraph consist of Plaintiffs’ characterization of New

23   York General Obligations Law §§ 5-501, 5-511; New York Banking Law §§ 14-a, 340, and 356;

24   and New York Penal Law §§ 190.40, 190.42, and not allegations of fact for which a response is

25   required. The FDIC respectfully refers this Court to these statutory provisions for a true and

26   accurate statement of their contents. To the extent a response is required, the FDIC denies any

27   characterization inconsistent with these authorities.

28
                                                       22
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 23 of 39



 1          143.    The allegations in this paragraph, including its footnotes, consist of Plaintiffs’

 2   characterization of New York Banking Law §§ 340 and 356, as well as several federal court

 3   decisions, and not allegations of fact for which a response is required. The FDIC respectfully

 4   refers this Court to these authorities for a true and accurate statement of their contents. To the

 5   extent a response is required, the FDIC denies any characterization inconsistent with these

 6   authorities.

 7          144.    The FDIC denies the allegations contained in this paragraph, as pleaded.

 8          145.    The allegations in this paragraph consist of Plaintiffs’ characterization of the New

 9   York Executive Law § 63(12), and not allegations of fact for which a response is required. The

10   FDIC respectfully refers this Court to that statutory provision for a true and accurate statement of

11   its contents. To the extent a response is required, the FDIC denies any characterization

12   inconsistent with that statutory provision.

13          146.    The allegations in this paragraph consist of Plaintiffs’ characterization of legal

14   actions taken by the New York Attorney General, and not allegations of fact to which an answer

15   is required. To the extent a response is required, the allegations are denied, except to admit that

16   Plaintiffs reference cases that relate to usury laws.

17          147.    The allegations in this paragraph consist of Plaintiffs’ characterization of New

18   York Financial Services Law §§ 101 et seq. and New York Banking Law § 14-a, and not

19   allegations of fact for which a response is required. The FDIC respectfully refers this Court to

20   these statutory provisions for a true and accurate statement of their contents. To the extent a

21   response is required, the FDIC denies any characterization inconsistent with these statutory

22   provisions.

23          148.    The allegations in this paragraph consist of Plaintiffs’ characterization of New

24   York Financial Services Law §§ 101 et seq., and not allegations of fact for which a response is

25   required. The FDIC respectfully refers this Court to these statutory provisions for a true and

26   accurate statement of their contents. To the extent a response is required, the FDIC denies any

27   characterization inconsistent with these statutory provisions.

28
                                                       23
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 24 of 39



 1         149.    The allegations in this paragraph consist of conclusions of law and Plaintiffs’

 2   characterization of North Carolina General Statutes § 24.2.1(g), and not allegations of fact for

 3   which a response is required. The FDIC respectfully refers this Court to the referenced statutory

 4   provision for a full and accurate statement of its contents. To the extent a response is required,

 5   the FDIC denies any characterization inconsistent with the referenced statutory provision.

 6         150.    The allegations in this paragraph, including its footnotes, are Plaintiffs’

 7   characterizations of North Carolina General Statutes § 24-2.1(a), (b), and not allegations of fact

 8   for which a response is required. The FDIC respectfully refers this Court to these referenced

 9   statutory provisions for a full and accurate statement of their contents. To the extent a response

10   is required, the FDIC denies any characterization inconsistent with the referenced statutory

11   provisions.

12         151.    The allegations in this paragraph are Plaintiffs’ characterizations of North Carolina

13   General Statutes § 24-1.1(a), (c), and not allegations of fact for which a response is required.

14   The FDIC respectfully refers this Court to these referenced statutory provisions for a full and

15   accurate statement of their contents. To the extent a response is required, the FDIC denies any

16   characterization inconsistent with the referenced statutory provisions.

17         152.    The allegations in this paragraph are Plaintiffs’ characterizations of the North

18   Carolina Consumer Finance Act (“CFA”), N.C. Gen. Stat. § 53-176(a), (b), and not allegations

19   of fact for which a response is required. The FDIC respectfully refers this Court to these

20   referenced statutory provisions for a full and accurate statement of their contents. To the extent

21   a response is required, the FDIC denies any characterization inconsistent with the referenced

22   statutory provisions.

23         153.    The allegations in this paragraph are Plaintiffs’ characterizations of the CFA, and

24   not allegations of fact for which a response is required. The FDIC respectfully refers this Court

25   to the CFA for a full and accurate statement of its contents. To the extent a response is required,

26   the FDIC denies any characterization inconsistent with the CFA.

27         154.    The allegations in this paragraph consist of Plaintiffs’ characterizations of North

28   Carolina General Statutes §§ 24-2, 53-166(d), and not allegations of fact for which a response is
                                                   24
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 25 of 39



 1   required. The FDIC respectfully refers this Court to these referenced statutes for a full and

 2   accurate statement of their contents. To the extent a response is required, the FDIC denies any

 3   characterization inconsistent with the referenced statutes.

 4          155.   The allegations in this paragraph, including its footnote, consist of conclusions of

 5   law and Plaintiffs’ characterization of North Carolina General Statutes §§ 75-14, -15.1, -15.2,

 6   and not allegations of fact for which a response is required. The FDIC respectfully refers this

 7   Court to the referenced statutes for a full and accurate statement of their contents. To the extent

 8   a response is required, the FDIC denies any characterization inconsistent with these referenced

 9   statutes.

10          156.   The allegations of this paragraph are denied, as pleaded.

11          157.   The allegations of this paragraph are denied, as pleaded.

12          158.   The allegations in this paragraph are denied.

13          159.   The allegations in Sentences 1 and 3 of this paragraph consist of conclusions of

14   law to which no response is required. To the extent a response is required, the allegations are

15   denied, except to admit that the State of North Carolina licenses and governs the activities of

16   certain lenders and other financial entities operating in North Carolina. The allegations in

17   Sentence 2 of this paragraph consist of Plaintiffs’ characterizations of claims made by parties in

18   the Eastern District Court of North Carolina’s decision in Goleta National Bank v. Lingerfelt,

19   211 F. Supp. 2d 711 (E.D.N.C. 2002) and the North Carolina Commissioner of Banks’ decision

20   in In re Advance America, No. 05:008:CF (N.C. Comm’r of Banks Dec. 22, 2005), and not

21   allegations of fact for which a response is required. The FDIC respectfully refers this Court to

22   these cited decisions for a full and accurate statement of their contents. To the extent a response

23   is required, the FDIC denies any characterization inconsistent with the cited decisions.

24          160.   The allegations in this paragraph are denied.

25          161.   The allegations in this paragraph are denied.

26          162.   The allegations in Sentence 1 of this paragraph are conclusions of law and not

27   allegations of fact to which a response is required. To the extent a response is required, the

28   allegations are denied. The allegations in Sentences 2 and 3 consist of Plaintiffs’ characterization
                                                     25
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 26 of 39



 1   of various court opinions, not allegations to which a response is required. The FDIC respectfully

 2   refers this Court to those authorities for a true and accurate statement of their contents. To the

 3   extent a response is required, the FDIC denies any characterization inconsistent with those

 4   authorities.

 5          163.    The FDIC denies the allegations contained in this paragraph.

 6          164.    The FDIC denies the allegations contained in Sentence 1 of this paragraph. The

 7   allegations in Sentences 2-4 of this paragraph constitute Plaintiffs’ characterizations of law

 8   review articles and studies, and not allegations of fact to which a response is required. To the

 9   extent a response is required, the allegations are denied.

10          165.    The FDIC denies the allegations contained in Sentence 1 of this paragraph. The

11   FDIC lacks knowledge sufficient to form a belief as to the allegations contained in Sentence 2 of

12   this paragraph. The allegations in Sentence 3 are denied.

13          166.    The allegations in Sentences 1, 2, and 4 of this paragraph are conclusions of law

14   and not allegations of fact to which a response is required. To the extent a response is required,

15   the allegations in Sentences 1, 2, and 4 are denied. The allegations in Sentence 3 of this

16   paragraph consist of Plaintiffs’ characterization of a comment letter submitted as part of the

17   rulemaking process, and not allegations of fact for which a response is required. The FDIC

18   respectfully refers this Court to that document, which is part of the administrative record, for a

19   true and accurate statement of its contents. To the extent a response is required, the FDIC denies

20   any characterization inconsistent with the referenced document.

21          167.    The allegation in Sentence 1 of this paragraph is admitted insofar as the FDIA

22   applies to the States’ residents; the FDIC lacks knowledge or information sufficient to form a

23   belief about whether the States dispute the FDIA’s applicability. The allegations in Sentence 2

24   of this paragraph consist of conclusions of law to which no response is required. To the extent a

25   response is required, the allegations are denied. The allegations in Sentence 3 of this paragraph

26   consist of Plaintiffs’ characterization of 12 U.S.C. § 1831d, and not allegations of fact for which

27   a response is required. The FDIC respectfully refers this Court to this statutory provision for a

28
                                                       26
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 27 of 39



 1   full and accurate statement of its contents. To the extent a response is required, the FDIC denies

 2   any characterization inconsistent with that statutory provision.

 3         168.    The allegations in Sentence 1 of this paragraph consist of conclusions of law to

 4   which no response is required. To the extent a response is required, the allegations are denied.

 5   The FDIC denies the allegations contained in Sentence 2 of this paragraph. Sentence 3 of this

 6   paragraph consist of Plaintiffs’ characterizations of 12 U.S.C. § 1831d(b), and not allegations of

 7   fact to which a response is required. The FDIC respectfully refers this Court to this statutory

 8   provision for a true and accurate statement of its contents. To the extent a response is required,

 9   the FDIC denies any characterization inconsistent with that statutory provision. The allegations

10   in Sentence 4 of this paragraph consist of conclusions of law to which no response is required.

11   To the extent a response is required, the allegations are denied.

12         169.    The allegations in Sentence 1 of this paragraph consist of conclusions of law to

13   which no response is required. To the extent a response is required, the allegations are denied.

14   The allegations in Sentence 2 consist of Plaintiffs’ characterization of various state laws

15   referenced elsewhere in the Complaint, and not allegations of fact to which a response is

16   required. The FDIC respectfully refers this Court to those state laws for a true and accurate

17   statement of their contents. To the extent a response is required, the FDIC denies any

18   characterization inconsistent with those state laws. The allegations in Sentence 3 are denied,

19   except to admit that the States have authority to enforce compliance with their state’s lending

20   laws with respect to institutions that fall within their jurisdiction. The allegations in Sentence 4

21   consist of Plaintiffs’ characterization of, and partial quotation from, a comment letter submitted

22   as part of the rulemaking process, and not allegations of fact for which a response is required.

23   The FDIC respectfully refers this Court to that document, which is part of the administrative

24   record, for a true and accurate statement of its contents. To the extent a response is required, the

25   FDIC denies any characterization inconsistent with the referenced document.

26         170.    The FDIC lacks knowledge or information sufficient to form a belief about the

27   truth of the allegations in Sentence 1 of this paragraph. To the extent a response is required, the

28   allegations are denied. The allegations in Sentence 2 of this paragraph consist of conclusions of
                                                    27
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 28 of 39



 1   law to which no response is required. To the extent a response is required, the allegations are

 2   denied.

 3         171.    The allegations in this paragraph consist of conclusions of law to which no

 4   response is required. To the extent a response is required, the allegations in this paragraph are

 5   denied.

 6         172.    The allegations in this paragraph consist of Plaintiffs’ characterizations and

 7   quotations of Supreme Court and D.C. Circuit opinions, and not allegations of fact to which a

 8   response is required. The FDIC respectfully refers this Court to these opinions for a true and

 9   accurate statement of their contents. To the extent a response is required, the FDIC denies any

10   characterization inconsistent with those opinions.

11         173.    The allegations in Sentence 1 of this paragraph are denied, except to admit that the

12   FDIC did rely on 12 U.S.C. § 1831d in issuing the FDIC Final Rule. The allegations in

13   Sentences 2-4 consist of Plaintiffs’ characterization of 12 U.S.C. § 1831d, and not allegations to

14   which a response is required. The FDIC respectfully refers this Court to the statute for a true and

15   accurate statement of its contents. To the extent a response is required, the FDIC denies the

16   allegations contained in Sentences 2-4.

17         174.    The allegations in Sentences 1 and 2 of this paragraph consist of Plaintiffs’

18   characterization of 12 U.S.C. § 1831d, and not allegations of fact to which a response is

19   required. The FDIC respectfully refers this Court to this statutory provision for a true and

20   accurate statement of its contents. To the extent a response is required, the FDIC denies the

21   allegations contained in Sentence 1 and 2, as pleaded. The allegation in Sentence 3 of this

22   paragraph is a quotation from a judicial opinion, and not an allegation of fact for which a

23   response is required. The FDIC respectfully refers this Court to the cited opinion for a full and

24   accurate statement of its contents. To the extent a response is required, the FDIC denies any

25   characterization inconsistent with this opinion.

26         175.    The allegations in this paragraph are Plaintiffs’ characterization of the FDIC Final

27   Rule and 12 U.S.C. § 1831d, and not allegations of fact for which a response is required. The

28   FDIC respectfully refers this Court to the FDIC Final Rule and this statutory provision for a full
                                                    28
                                Answer of Federal Deposit Insurance Corporation
                                            Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 29 of 39



 1   and accurate statement of their contents. To the extent a response is required, the FDIC denies

 2   the allegations contained in this paragraph.

 3         176.    The allegations in this paragraph consist of Plaintiffs’ characterizations of, and

 4   quotations from, the FDIC Final Rule, for which no response is required. The FDIC respectfully

 5   refers this Court to the FDIC Final Rule for a full and accurate statement of its contents. To the

 6   extent a response is required, the FDIC denies any characterization inconsistent with the FDIC

 7   Final Rule.

 8         177.    The allegations in this paragraph are denied.

 9         178.    The allegations in this paragraph consist of conclusions of law and Plaintiffs’

10   characterization of, and quotation from, the FDIC Final Rule, for which no response is required.

11   The FDIC respectfully refers this Court to the FDIC Final Rule for a full and accurate statement

12   of its contents. To the extent a response is required, the FDIC denies any characterization

13   inconsistent with the FDIC Final Rule.

14         179.    The allegations in this paragraph consist of conclusions of law and Plaintiffs’

15   characterization of, and partial quotation from, the FDIC Final Rule, and not allegations of fact

16   for which a response is required. The FDIC respectfully refers this Court to the FDIC Final Rule

17   for a full and accurate statement of its contents. To the extent a response is required, the FDIC

18   denies any characterization inconsistent with the FDIC Final Rule.

19         180.    The FDIC denies the allegations contained in this paragraph.

20         181.    The allegations in Sentence 1 of this paragraph consist of conclusions of law and

21   Plaintiffs’ characterization of, and quotation from, 12 U.S.C. § 1831d, and not allegations of fact

22   for which a response is required. The FDIC respectfully refers this Court to the referenced

23   statute for a full and accurate statement of its contents. To the extent a response is required, the

24   FDIC denies any characterization inconsistent with the referenced statute. The allegations in

25   Sentence 2 of this paragraph are Plaintiffs’ characterization of, and quotation from, the District

26   Court of Colorado’s decision in Meade, for which no response is required. The FDIC

27   respectfully refers this Court to the cited decision for a full and accurate statement of its

28
                                                       29
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 30 of 39



 1   contents. To the extent a response is required, the FDIC denies any characterization inconsistent

 2   with the referenced decision.

 3         182.    The FDIC denies the allegations contained in Sentence 1 of this paragraph. The

 4   allegations in Sentence 2 in this paragraph consist of conclusions of law and Plaintiffs’

 5   characterization of, and quotation from, the FDIC Final Rule, and not allegations of fact for

 6   which a response is required. The FDIC respectfully refers this Court to the FDIC Final Rule for

 7   a full and accurate statement of its contents. To the extent a response is required, the FDIC

 8   denies any characterization inconsistent with the FDIC Final Rule.

 9         183.    The FDIC denies the allegations contained in this paragraph.

10         184.    The FDIC denies the allegations contained in this paragraph.

11         185.    The FDIC denies the allegations contained in this paragraph.

12         186.    The FDIC denies the allegations contained in this paragraph.

13         187.    The FDIC denies the allegations contained in Sentences 1 and 2 of this paragraph.

14   The allegations in Sentences 3 and 4 of this paragraph consist of conclusions of law to which no

15   response is required. To the extent a response is required, the allegations are denied. The

16   allegations in Sentence 5 of this paragraph is a quotation from a Supreme Court opinion, and not

17   allegations of fact for which a response is required. The FDIC respectfully refers this Court to

18   the cited opinion for a full and accurate statement of its contents. To the extent a response is

19   required, the FDIC denies any characterization in Sentence 5 inconsistent with this opinion.

20         188.    The FDIC denies the allegations contained in this paragraph.

21         189.    This paragraph contains conclusions of law, and not allegations of fact to which a

22   response is required. The FDIC respectfully refers this Court to the cited opinion for a true and

23   accurate statement of its contents. To the extent a response is required, the FDIC denies any

24   characterization inconsistent with the referenced opinion.

25         190.    The FDIC denies the allegations contained in this paragraph.

26         191.    The allegations in this paragraph are Plaintiffs’ characterization of, and partial

27   quotation from, the FDIC Final Rule, and not allegations of fact for which a response is required.

28   The FDIC respectfully refers this Court to the FDIC Final Rule for a full and accurate statement
                                                    30
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 31 of 39



 1   of its contents. To the extent a response is required, the FDIC denies any characterization

 2   inconsistent with the FDIC Final Rule.

 3         192.    The allegations in Sentence 1 of this paragraph are denied. The allegations in

 4   Sentences 2 and 3 of this paragraph consist of Plaintiffs’ characterization of, and partial

 5   quotation of, 12 U.S.C. § 85, and not allegations of fact for which a response is required. The

 6   FDIC respectfully refers this Court to the referenced statute for a full and accurate statement of

 7   its contents. To the extent a response is required, the FDIC denies any characterization

 8   inconsistent with the referenced statute. The allegations in Sentences 4-6 of this paragraph

 9   consist of conclusions of law and Plaintiffs’ characterizations of 12 U.S.C. § 85, and the 2010

10   Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank Act”), 12 U.S.C. §

11   25b, for which no response is required. The FDIC respectfully refers this Court to the referenced

12   statutes for a full and accurate statement of their contents. To the extent a response is required,

13   the FDIC denies any characterization inconsistent with the referenced statutes.

14         193.    The allegations in this paragraph are denied.

15         194.    The allegations in this paragraph are denied.

16         195.    The FDIC denies the allegations contained in Sentence 1 of this paragraph.

17   Sentences 2-3 consist of conclusions of law to which no response is required, but to the extent a

18   response is required, denied.

19         196.    The FDIC denies the allegations contained in this paragraph.

20         197.    The allegations in this paragraph consist of conclusions of law and Plaintiffs’

21   characterizations of 12 U.S.C. §§ 1735f-7a and 1831d, and not allegations of fact for which a

22   response is required. The FDIC respectfully refers this Court to the cited statutes for a full and

23   accurate statement of their contents. To the extent a response is required, the FDIC denies any

24   characterization inconsistent with the referenced statutes.

25         198.    The FDIC denies the allegations contained in this paragraph.

26         199.    The FDIC denies the allegations contained in this paragraph.

27

28
                                                       31
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 32 of 39



 1         200.    The allegations in this paragraph, including its footnote, consist of conclusions of

 2   law for which no response is required. To the extent a response is required, the allegations are

 3   denied.

 4         201.    The FDIC denies the allegations contained in this paragraph.

 5         202.    The allegations of this paragraph are Plaintiffs’ characterization of, and quotation

 6   from, the FDIC’s Proposed Rule (“FDIC Proposed Rule”), 84 Fed. Reg. 66,845 (Dec. 6, 2019),

 7   and the FDIC Final Rule, and not allegations of fact for which a response is required. The FDIC

 8   respectfully refers this Court to the FDIC Proposed Rule and FDIC Final Rule for a full and

 9   accurate statement of their contents. To the extent a response is required, the FDIC denies any

10   characterization inconsistent with these authorities.

11         203.    The FDIC denies the allegations contained in this paragraph.

12         204.    The allegations in Sentences 1 and 4-6 of this paragraph are denied. The

13   allegations in Sentences 2 and 3 are Plaintiffs’ characterizations, and partial quotations from, the

14   Second Circuit’s decision in Madden, and not allegations of fact for which a response is

15   required. The FDIC respectfully refers this Court to the cited decision for a full and accurate

16   statement of its contents. To the extent a response is required, denied.

17         205.    The allegations in Sentence 1 of this paragraph are denied. The remainder of this

18   paragraph is a quotation from a comment letter submitted as part of the rulemaking process, and

19   not allegations of fact for which a response is required. The FDIC respectfully refers this Court

20   to that document, which is part of the administrative record, for a true and accurate statement of

21   its contents. To the extent a response is required, the FDIC denies any characterization

22   inconsistent with the referenced document.

23         206.    The allegations in Sentence 1 of this paragraph are denied. The allegations in

24   Sentences 2 and 3 of this paragraph consist of Plaintiffs’ characterization of state law and the

25   Second Circuit’s Madden decision, and not allegations of fact for which a response is required.

26   The FDIC respectfully refers this Court to those authorities for a true and accurate statement of

27   their contents. To the extent a response is required, the FDIC denies any characterization

28   inconsistent with those authorities.
                                                       32
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 33 of 39



 1         207.    The FDIC denies the allegations contained in this paragraph.

 2         208.    The FDIC denies the allegations contained in this paragraph.

 3         209.    The allegations in Sentence 1 of this paragraph consist of conclusions of law and

 4   Plaintiffs’ characterizations of 12 U.S.C. § 1831d, and not allegations of fact for which a

 5   response is required. The FDIC respectfully refers this Court to the cited statute for a full and

 6   accurate statement of its contents. To the extent a response is required, the FDIC denies any

 7   characterization inconsistent with the referenced statute. The allegations in Sentence 2 of this

 8   paragraph are Plaintiffs’ characterizations of the FDIC Final Rule, and not allegations of fact for

 9   which a response is required. The FDIC respectfully refers this Court to the FDIC Final Rule for

10   a full and accurate statement of its contents. To the extent a response is required, the FDIC

11   denies any characterization inconsistent with the FDIC Final Rule.

12         210.    The allegations in this paragraph consist of conclusions of law to which no

13   response is required. To the extent a response is required, the allegations are denied.

14         211.    The allegations in Sentences 1 and 2 of this paragraph are Plaintiffs’

15   characterization of consumer-protection laws and not an allegation of fact for which a response

16   is required. To the extent a response is required, the FDIC denies any characterization

17   inconsistent with the referenced provisions. The FDIC denies the allegations contained in

18   Sentence 3 of this paragraph.

19         212.    The FDIC denies the allegations contained in this paragraph.

20         213.    The allegations in Sentences 1 of this paragraph consist of conclusions of law to

21   which no response is required. To the extent a response is required, the allegations are denied.

22   The FDIC denies the allegations contained in Sentences 2 and 3 of this paragraph.

23         214.    The allegations in this paragraph, including its footnote, consist of Plaintiffs’

24   characterization of 12 U.S.C. §§ 1819(a) and 1820(g) and the FDIC’s Final Rule and not

25   allegations of fact for which a response is required. To the extent a response is required, the

26   FDIC denies any characterization inconsistent with the statutes and the FDIC’s Final Rule.

27         215.    The allegations in this paragraph consist of conclusions of law to which no

28   response is required. To the extent a response is required, the allegations are denied.
                                                    33
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 34 of 39



 1         216.    The FDIC denies the allegations contained in this paragraph.

 2         217.    The FDIC denies the allegations contained in this paragraph.

 3         218.    The FDIC denies the allegations contained in this paragraph.

 4         219.    The allegations in this paragraph are characterizations of, and quotations from, a

 5   speech given by former Comptroller of the Currency John D. Hawke, Jr. and OCC Bulletin

 6   2001-47, to which the FDIC respectfully refers this Court to for a complete and accurate

 7   statement of their contents. To the extent a response is required, denied.

 8         220.    The allegation in Sentence 1 of this paragraph is a quotation from the FDIC

 9   Proposed Rule and FDIC Final Rule, to which the FDIC respectfully refers this Court to for a

10   complete and accurate statement of their contents. To the extent a response is required, the

11   FDIC denies any characterization inconsistent with the referenced documents. The allegations in

12   Sentences 2-6 of this paragraph are denied.

13         221.    The allegations in this paragraph are denied.

14         222.    The allegations in this paragraph consist of conclusions of law and Plaintiffs’

15   characterizations of the FDIC Final Rule, and not allegations of fact for which a response is

16   required. The FDIC respectfully refers this Court to the FDIC Final Rule for a full and accurate

17   statement of its contents. To the extent a response is required, the FDIC denies any

18   characterization inconsistent with the FDIC Final Rule.

19         223.    The allegations in this paragraph, including its footnotes, consist of conclusions of

20   law and Plaintiffs’ characterizations of Section 525 of the DIDMCA and the FDIC Final Rule,

21   and not allegations of fact for which a response is required. The FDIC respectfully refers this

22   Court to the referenced authorities for a full and accurate statement of their contents. To the

23   extent a response is required, the FDIC denies any characterization inconsistent with the

24   referenced authorities.

25         224.    The allegations in this paragraph are conclusions of law and Plaintiffs’

26   characterizations of the FDIC Final Rule, and not allegations of fact for which a response is

27   required. The FDIC respectfully refers this Court to the FDIC Final Rule for a full and accurate

28
                                                       34
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 35 of 39



 1   statement of its contents. To the extent a response is required, the FDIC denies any

 2   characterization inconsistent with the FDIC Final Rule.

 3         225.    The FDIC denies the allegations contained in this paragraph.

 4         226.    The FDIC denies the allegations contained in this paragraph.

 5         227.    The allegations in this paragraph consist of conclusions of law to which no

 6   response is required. To the extent a response is required, the allegations are denied.

 7         228.    The FDIC denies the allegations contained in this paragraph, as pleaded.

 8         229.    The FDIC lacks knowledge or information sufficient to form a belief about the

 9   truth of the allegations in this paragraph. To the extent a response is required, the allegations are

10   denied.

11         230.    This paragraph, including its subparts and footnotes, consists of Plaintiffs’

12   characterizations of, and quotes from, four different comment letters submitted as part of the

13   rulemaking process, and not allegations of fact for which a response is required. The FDIC

14   respectfully refers this Court to those documents, which are part of the administrative record, for

15   a true and accurate statement of their contents. To the extent a response is required, the FDIC

16   denies any characterization inconsistent with the referenced documents.

17         231.    The allegations in Sentences 1 and 2 of this paragraph are denied. The allegations

18   in Sentence 3 of this paragraph consist of conclusions of law to which no response is required.

19   To the extent a response is required, the allegations are denied.

20         232.    The allegations in Sentence 1 of this paragraph are denied. The allegations in

21   Sentences 2 and 3 of this paragraph consist of conclusions of law to which no response is

22   required. To the extent a response is required, the allegations are denied.

23         233.    The FDIC denies the allegations contained in this paragraph.

24         234.    The allegations in Sentences 1 and 2 of this paragraph consist of Plaintiffs’

25   characterizations of the FDIC Final Rule, and not allegations of fact for which a response is

26   required. To the extent a response is required, the FDIC denies any characterization inconsistent

27   with the FDIC Final Rule. The allegations in Sentences 3 and 4 are denied. The allegations in

28
                                                       35
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 36 of 39



 1   Sentence 5 of this paragraph consist of conclusions of law to which no response is required. To

 2   the extent a response is required, the allegations are denied.

 3         235.    The allegations in this paragraph consist of conclusions of law to which no

 4   response is required. To the extent a response is required, the allegations are denied.

 5         236.    The FDIC denies the allegations contained in this paragraph.

 6         237.    The FDIC denies the allegations contained in this paragraph.

 7         238.    The FDIC denies the allegations contained in this paragraph.

 8         239.    The allegations in this paragraph are Plaintiffs’ characterization of, and quotation

 9   from, the FDIC Final Rule, and not allegations of fact for which a response is required. The

10   FDIC respectfully refers this Court to the FDIC Final Rule for a full and accurate statement of its

11   contents. To the extent a response is required, the FDIC denies any characterization inconsistent

12   with the FDIC Final Rule.

13         240.    The FDIC denies the allegations contained in this paragraph.

14         241.    The FDIC denies the allegations contained in this paragraph.

15         242.    The FDIC denies the allegations contained in this paragraph.

16         243.    The allegations in Sentence 1 of this paragraph are Plaintiffs’ characterizations of

17   the FDIC Final Rule, and not allegations of fact for which a response is required. To the extent a

18   response is required, the FDIC denies any characterization inconsistent with the FDIC Final

19   Rule. The allegations in Sentences 2 and 3 of this paragraph are denied.

20         244.    The FDIC denies the allegations contained in this paragraph.

21         245.    The allegations in Sentences 1 and 2 of this paragraph are Plaintiffs’

22   characterizations of, and quotations from, the FDIC Final Rule, and not allegations of fact for

23   which a response is required. The FDIC respectfully refers this Court to the FDIC Final Rule for

24   a full and accurate statement of its contents. To the extent a response is required, the FDIC

25   denies any characterization inconsistent with the FDIC Final Rule. The allegations in Sentence 3

26   of this paragraph are denied.

27         246.    The allegations in this paragraph are Plaintiffs’ characterizations of, and quotations

28   from, the FDIC Final Rule, and not allegations of fact for which a response is required. The
                                                   36
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 37 of 39



 1   FDIC respectfully refers this Court to the FDIC Final Rule for a full and accurate statement of its

 2   contents. To the extent a response is required, the FDIC denies any characterization inconsistent

 3   with the FDIC Final Rule.

 4         247.    The FDIC denies the allegations contained in this paragraph.

 5         248.    The allegations in Sentences 1 and 4 of this paragraph are denied. The allegations

 6   in Sentences 2 and 3 of this paragraph are Plaintiffs’ characterization of, and quotation from, a

 7   comment letter submitted as part of the rulemaking process, and not allegations of fact for which

 8   a response is required. The FDIC respectfully refers this Court to the referenced document,

 9   which is part of the administrative record, for a full and accurate statement of its contents. To

10   the extent a response is required, denied.

11         249.    The allegations in this paragraph are Plaintiffs’ characterization of the comment

12   referenced in the footnote, and not an allegation of fact for which a response is required. To the

13   extent a response is required, denied as pleaded.

14         250.    The FDIC denies the allegations contained in this paragraph.

15         251.    The FDIC denies the allegations contained in this paragraph.

16         252.    The FDIC denies the allegations contained in this paragraph.

17         253.    The FDIC denies the allegations contained in this paragraph.

18         254.    The FDIC denies the allegations contained in this paragraph.

19         255.    The FDIC denies the allegations contained in this paragraph.

20         256.    The FDIC denies the allegations contained in this paragraph.

21         257.    The FDIC incorporates by reference its responses to Paragraphs 1 through 256 of

22   the Complaint as if set forth herein.

23         258.    The allegations in this paragraph consist of conclusions of law to which no

24   response is required. To the extent a response is required, the allegations are denied.

25         259.    The FDIC denies the allegations contained in this paragraph.

26         260.    The FDIC denies the allegations contained in this paragraph.

27         261.    The FDIC incorporates by reference its responses to the foregoing paragraphs 1

28   through 260 of the Complaint as if set forth herein.
                                                    37
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
     Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 38 of 39



 1          262.    The allegations in this paragraph consist of conclusions of law to which no

 2   response is required. To the extent a response is required, the allegations are denied.

 3          263.    The FDIC denies the allegations contained in this paragraph.

 4          264.    The FDIC denies the allegations contained in this paragraph.

 5          265.    This paragraph, including subparts (A)-(E) contains Plaintiffs’ prayer for relief to

 6   which no response is required. To the extent a response is required, the FDIC denies that

 7   Plaintiffs are entitled to the relief requested or any relief.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        38
                                  Answer of Federal Deposit Insurance Corporation
                                              Case No. 20-5860-JSW
      Case 4:20-cv-05860-JSW Document 43 Filed 03/25/21 Page 39 of 39



 1          Each and every allegation of the Complaint not heretofore expressly admitted or denied is

 2   hereby denied. Plaintiffs’ inclusion of footnotes throughout the Complaint does not comply with

 3   Federal Rule of Civil Procedure 10(b), requiring that allegations be stated “in numbered

 4   paragraphs, each limited as far as practicable to a single set of circumstances.” As such, no

 5   response is required to these footnotes. The FDIC reserves the right to raise any affirmative

 6   defense or defenses not asserted herein which it may become aware of through investigation.

 7                                                  Dated: March 25, 2021

 8                                                  FEDERAL DEPOSIT INSURANCE CORPORATION
 9                                                  Barbara Katron (DC Bar #387970)
                                                    Senior Counsel, Corporate Litigation Unit
10

11
                                                    By:    __/s/ Erik Bond_______________
12                                                  Erik Bond (NY Bar Reg. #4316030)
                                                    Andrew Dober (CA Bar #229657)
13                                                  Counsel, Corporate Litigation Unit

14                                                  3501 N. Fairfax Drive, D-7026
                                                    Arlington, VA 22226
15                                                  Telephone: (703) 562-6461
16                                                  Fax: (703) 562-2477
                                                    erbond@fdic.gov
17                                                  adober@fdic.gov

18

19

20

21

22

23

24

25

26

27

28
                                                       39
                                 Answer of Federal Deposit Insurance Corporation
                                             Case No. 20-5860-JSW
